March 22, 1779. Bill addressed to Henry Laurens, Vice President, and members of Privy Council, sets out will of John Chapman by which plaintiff Margaret was bequeathed £1000, in trust for her to defendant, her father. Bill claims that Robert William Powell, executor of the will, had paid the £1000 to defendant for her, that she has married, and according to terms of the trust, is entitled to the £1000.
(Bundle 1770-)
October 30, 1779. Petition of Lady Mary Middleton, wife of Henry Middleton, relict of Thomas Drayton and mother of Thomas Drayton, a minor, shows that Thomas Drayton, minor, is without a guardian, John Drayton having died; and Thomas being absent from the state, her petition to this court is necessary for a guardian to be appointed; and the petitioner therefore seeks that a guardian be appointed.
(Bundle 1770-)]